     Case 8:16-cv-00318-PLA Document 281 Filed 07/01/20 Page 1 of 1 Page ID #:2163

                                                                                JS-6
1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT
9                                 CENTRAL DISTRICT OF CALIFORNIA
10                                         SOUTHERN DIVISION
11

12   NICHOLAS PATRICK,                            )    No. SA CV 16-318-PLA
                                                  )
13                         Plaintiff,             )    JUDGMENT
                                                  )
14                   v.                           )
                                                  )
15   COSTA MESA POLICE DEP’T, et al.,             )
                                                  )
16                                                )
                           Defendants.            )
17                                                )
18          Pursuant to the Court’s Order Granting Defendants’ Motion for Summary Judgment,
19          IT IS ADJUDGED that plaintiff’s Fifth Amended Complaint is dismissed without prejudice
20   for plaintiff’s failure to exhaust his administrative remedies, and this action is dismissed.
21

22            July 1, 2020
     DATED: _________________________                 ________________________________________
                                                             HONORABLE PAUL L. ABRAMS
23                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
